DETAILED ACTION
Status of Claims
The action is in reply to the Application 17/459,463 filed on 12/02/2021.
Claims 2-21 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "36", "38", and "40" in Fig. 2. In Fig. 2, “database 26” needs to be changed to “database 40”, “monitoring module 27” needs to be changed to “monitoring module 36”, and add “38” to Payment/reimbursement module to align with the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "26", "27", and "28" from Fig. 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 2-21 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (a method for updating on-line reservations) and “a machine” (a system for updating on-line reservations) categories.
Regarding Claims 2-21, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 2 recites the following limitations:
A method of updating on-line reservations made by a user, the method comprising: 
receiving a request for a listing of available hotel rooms; 
retrieving available hotel room information from ...; 
displaying a list of available hotel rooms; 
receiving user selection of one of the available hotel rooms; 
generating an original reservation based on the user selection; 
monitoring hotel room prices; 
canceling the original reservation if a lower price is offered for an equivalent hotel room to the user selection; and 
generating a new reservation based on the lower price.
	Step 2A, Prong 1: The limitations for Claim 2 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, retrieving, displaying, generating, monitoring, and canceling the original reservation are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 2 recites one additional element – “multiple servers”. The claim as a whole merely describes how to generally “apply” the concept of receiving, retrieving, displaying, generating, monitoring, and canceling the original reservation by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for updating online reservations (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for updating online reservations amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 3 recites the following limitations:
The method of claim 2, further comprising crediting a user account associated with the user with a price difference between a price of the original reservation and the lower price.
Claim 3 is directed to substantially the same abstract idea as Claim 2 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claims 4-9 and 12 are directed to substantially the same abstract idea as Claim 2 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 2 such as by defining “wherein receiving the request for the listing of available hotel rooms comprises receiving search criteria defining parameters limiting a search for hotel rooms to return as the list of available hotel rooms” in Claim 4, by defining “wherein the search criteria include: hotel name; room description; price; and location” in Claim 5, by defining “wherein receiving the request for the listing of available hotel rooms comprises receiving a travel date, and wherein monitoring hotel room prices comprises only monitoring hotel room prices for hotel rooms matching the search criteria with hotel room availability on the travel date until the travel date is reached” in Claim 6, by defining “wherein the equivalent hotel room has a same level of amenities and other benefits associated with the original reservation” in Claim 7, by defining “wherein receiving the request for the listing of available hotel rooms comprises receiving a travel date, and wherein monitoring hotel room prices comprises only monitoring hotel room prices for a hotel at which the original reservation was made with hotel room availability on the travel date until the travel date is reached” in Claim 8, by defining “wherein the equivalent hotel room has a same level of amenities and other benefits associated with the original reservation” in Claim 9, and by defining “wherein the generating the new reservation is performed responsive to user input associated with a message generated to indicate the lower price” in Claim 12. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claims 10-11 are directed to substantially the same abstract idea as Claim 2 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 2 such as by defining “wherein both the request for the listing of available hotel rooms and the displaying the list of available hotel rooms occur at ... of the user” in Claim 10 and by defining “wherein the generating the new reservation is performed ... and without user input” in Claim 11.
Step 2A, Prong 2: Claims 10-11 do not integrate the abstract idea into practical application. Claim 10 recites an additional element – “a mobile device”, and Claim 11 recites an additional element “automatically”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: Claims 10-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for updating online reservations amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim 13 recites the following limitations:
A system for updating on-line reservations made by a user, the system comprising ... configured to: 
receive a request for a listing of available hotel rooms; 
retrieve available hotel room information from ...; 
display a list of available hotel rooms; 
receive user selection of one of the available hotel rooms; 
generate an original reservation based on the user selection; 
monitor hotel room prices; 
cancel the original reservation if a lower price is offered for an equivalent hotel room to the user selection; and 
generate a new reservation based on the lower price.
Step 2A, Prong 1: The limitations for Claim 13 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, retrieving, displaying, generating, monitoring, and canceling the original reservation are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 13 recites additional elements – “a reservation module comprising processing circuitry” and “multiple servers”. The claim as a whole merely describes how to generally “apply” the concept of receiving, retrieving, displaying, generating, monitoring, and canceling the original reservation by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for updating online reservations (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for updating online reservations amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 14 recites the following limitations:
The system of claim 13, wherein ... is further configured to credit a user account associated with the user with a price difference between a price of the original reservation and the lower price.
Claim 14 is directed to substantially the same abstract idea as Claim 13 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claims 14 do not integrate the abstract idea into practical application. Claim 14 recites an additional element – “the processing circuitry”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for updating online reservations amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claims 15-19 are directed to substantially the same abstract idea as Claim 13 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 13 such as by defining “wherein receiving the request for the listing of available hotel rooms comprises receiving search criteria defining parameters limiting a search for hotel rooms to return as the list of available hotel rooms” in Claim 15, by defining “wherein the search criteria include: hotel name; room description; price; and location” in Claim 16, by defining “wherein receiving the request for the listing of available hotel rooms comprises receiving a travel date, and wherein monitoring hotel room prices comprises only monitoring hotel room prices for hotel rooms matching the search criteria with hotel room availability on the travel date until the travel date is reached” in Claim 17, by defining “wherein the equivalent hotel room has a same level of amenities and other benefits associated with the original reservation” in Claim 18, and by defining “wherein receiving the request for the listing of available hotel rooms comprises receiving a travel date, and wherein monitoring hotel room prices comprises only monitoring hotel room prices for a hotel at which the original reservation was made with hotel room availability on the travel date until the travel date is reached” in Claim 19. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claims 20-21 are directed to substantially the same abstract idea as Claim 13 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 13 such as by defining “wherein both the request for the listing of available hotel rooms and the displaying the list of available hotel rooms occur at ... of the user” in Claim 20 and by defining “wherein the generating the new reservation is performed ... and without user input, or wherein the generating the new reservation is performed responsive to user input associated with a message generated to indicate the lower price” in Claim 21.
Step 2A, Prong 2: Claims 20-21 do not integrate the abstract idea into practical application. Claim 20 recites an additional element – “a mobile device”, and Claim 21 recites an additional element “automatically”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: Claims 20-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for updating online reservations amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 2, 4, 6-11, 13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tussy; Kevin (US PG Pub. No. 2009/0030743 A1; hereinafter "Tussy").
Regarding Claim 2, Tussy teaches a method of updating on-line reservations made by a user, the method comprising: receiving a request for a listing of available hotel rooms (See “In another embodiment, the method includes the step of receiving a request for pricing and availability of one or more hotels for one or more nights from a remote terminal.” in Paragraph [0006]); retrieving available hotel room information from multiple servers (See “The hotel price and availability data sources could be available from a variety of different entities over the network 110 ...” in Paragraph [0026]); displaying a list of available hotel rooms (See “The search results are presented to the remote terminal, which may select a particular hotel reservation from the search results.” in Paragraph [0006] and “The customer 112 may access the intelligent hotel reservation system 100, such as by accessing a web page provided by the intelligent hotel reservation system 100. The customer 112 will enter search criteria, such as a desired date (or range of dates), type of room, price range, geographic area, hotel amenities, etc... The results of the search found by the search module 102 are then presented to the customer, as indicated by step 304.” in Paragraph [0034] wherein the “results of the search” is considered to be the “list of available hotel rooms”); receiving user selection of one of the available hotel rooms  (See “The search results are presented to the remote terminal, which may select a particular hotel reservation from the search results.” in Paragraph [0006] and “The customer may then select from the results of the search to book a new reservation, as indicated by step 306.” in Paragraph [0034]); generating an original reservation based on the user selection (See “The requested reservation is then booked at a booked price and typically a confirmation is received regarding the booking.” in Paragraph [0006] and “The booking module 104 then sends the booking information to the GDS booking system (or other booking system), which books the reservation with the internal hotel reservation system.” in Paragraph [0034]); monitoring hotel room prices (See “In another embodiment, the method includes the step of periodically checking a post-reservation price of a hotel reservation that was booked at a booked price.” in Paragraph [0007]); canceling the original reservation if a lower price is offered for an equivalent hotel room to the user selection; and generating a new reservation based on the lower price (See “If the post-reservation price is lower than the booked price, the hotel reservation is rebooked at the post-reservation price.” in Paragraph [0007] and “The rebooking module 204 is configured to book a new reservation for the lower price found by the search agent 200 and/or edit the reservation to reflect the lower price. For example, the rebooking module 204 could book a new reservation and/or ... Once the new reservation (or edited reservation) has been confirmed, the old reservation is cancelled (if not edited) by the rebooking module 204 (by using the GDS booking system 116, for example).” in Paragraph [0032]).
Regarding Claim 4, Tussy teaches all the limitations of Claim 2 as described above. Tussy also teaches wherein receiving the request for the listing of available hotel rooms comprises receiving search criteria defining parameters limiting a search for hotel rooms to return as the list of available hotel rooms (See “The search module 102 is configured to search one or more hotel pricing and availability data sources with the search criteria received from the customer 112.” in Paragraph [0026] and “The customer 112 will enter search criteria, such as a desired date (or range of dates), type of room, price range, geographic area, hotel amenities, etc. This search request is received by the intelligent hotel reservation system 100, as indicated by step 300.” in Paragraph [0034]).
Regarding Claim 6, Tussy teaches all the limitations of Claims 2 and 4 as described above. Tussy also teaches wherein receiving the request for the listing of available hotel rooms comprises receiving a travel date (See “The intelligent hotel reservation system 100 may include a web page (or other interface) that allows a customer 112 to search room rates of hotels for specified dates using a remote terminal.” in Paragraph [0025], “The search module 102 is configured to search one or more hotel pricing and availability data sources with the search criteria received from the customer 112.” in Paragraph [0026], and “The customer 112 may access the intelligent hotel reservation system 100, such as by accessing a web page provided by the intelligent hotel reservation system 100. The customer 112 will enter search criteria, such as a desired date... This search request is received by the intelligent hotel reservation system 100, as indicated by step 300.” in Paragraph [0034]), and
wherein monitoring hotel room prices comprises only monitoring hotel room prices for hotel rooms matching the search criteria with hotel room availability on the travel date until the travel date is reached (See “The rate reducer agent 108 may be configured to check for lower prices of the booked room until the arrival date...” in Paragraph [0028], “For example, the search agent 200 may search for the current price of the previously booked hotel room every day or every hour (or other time period)... Typically, the search agent 200 will continue to periodically search during the potential rebooking period. The potential rebooking period may run from the time of booking until the arrival date, for example.” in Paragraph [0030], and “In this example, a rate reducer agent 108 periodically checks the current price of the previously booked hotel room, as indicated by step 500. As discussed above, the search agent 200 may retrieve the information about the previously booked room from the reservation database 106 to create a search criteria for determining the current price of the room. The search agent 200 could search a variety of pricing data sources, as discussed above.” in Paragraph [0036]. It can be seen that the search agent 200 is capable of monitoring hotel room prices comprises only monitoring hotel room prices for hotel rooms matching the search criteria with hotel room availability on the travel date until the travel date is reached.).
Regarding Claim 7, Tussy teaches all the limitations of Claims 2, 4, and 6 as described above. Tussy also teaches wherein the equivalent hotel room has a same level of amenities and other benefits associated with the original reservation (See “As discussed above, the search agent 200 may retrieve the information about the previously booked room from the reservation database 106 to create a search criteria for determining the current price of the room. The search agent 200 could search a variety of pricing data sources, as discussed above. The data analysis module 202 compares the current price found by the search agent 200 to determine whether the current price is lower than the previously booked price, as indicated by step 502... If the current price is lower than the previously booked price, the rebooking module 204 will edit the existing reservation to reflect the lower price, as indicated by step 504. The rebooking module 204 will receive confirmation that the existing reservation has been updated with the lower price, as indicated by step 506. Upon receiving confirmation that the existing reservation has been successfully edited, the customer will be notified of the savings in the updated reservation, as indicated by step 508.” in Paragraph [0036] wherein the “updated reservation” is considered to be the “equivalent hotel room”, and it can be seen that the updated reservation will have a same level of amenities and other benefits associated with the existing reservation (e.g. original reservation) since the customer approval is not required prior to updating the existing reservation.).
Regarding Claim 8, Tussy teaches all the limitations of Claims 2 and 4 as described above. Tussy also teaches wherein receiving the request for the listing of available hotel rooms comprises receiving a travel date (See “The intelligent hotel reservation system 100 may include a web page (or other interface) that allows a customer 112 to search room rates of hotels for specified dates using a remote terminal.” in Paragraph [0025], “The search module 102 is configured to search one or more hotel pricing and availability data sources with the search criteria received from the customer 112.” in Paragraph [0026], and “The customer 112 may access the intelligent hotel reservation system 100, such as by accessing a web page provided by the intelligent hotel reservation system 100. The customer 112 will enter search criteria, such as a desired date... This search request is received by the intelligent hotel reservation system 100, as indicated by step 300.” in Paragraph [0034]), and 
wherein monitoring hotel room prices comprises only monitoring hotel room prices for a hotel at which the original reservation was made with hotel room availability on the travel date until the travel date is reached (See “The rate reducer agent 108 may be configured to check for lower prices of the booked room until the arrival date...” in Paragraph [0028] and “For example, the search agent 200 may search for the current price of the previously booked hotel room every day or every hour (or other time period)... Typically, the search agent 200 will continue to periodically search during the potential rebooking period. The potential rebooking period may run from the time of booking until the arrival date, for example.” in Paragraph [0030] wherein the “current price of the previously booked hotel room” is considered to be the “price for a hotel at which the original reservation was made”).
Regarding Claim 9, Tussy teaches all the limitations of Claims 2, 4, and 8 as described above. Tussy also teaches wherein the equivalent hotel room has a same level of amenities and other benefits associated with the original reservation (See “As discussed above, the search agent 200 may retrieve the information about the previously booked room from the reservation database 106 to create a search criteria for determining the current price of the room. The search agent 200 could search a variety of pricing data sources, as discussed above. The data analysis module 202 compares the current price found by the search agent 200 to determine whether the current price is lower than the previously booked price, as indicated by step 502... If the current price is lower than the previously booked price, the rebooking module 204 will edit the existing reservation to reflect the lower price, as indicated by step 504. The rebooking module 204 will receive confirmation that the existing reservation has been updated with the lower price, as indicated by step 506. Upon receiving confirmation that the existing reservation has been successfully edited, the customer will be notified of the savings in the updated reservation, as indicated by step 508.” in Paragraph [0036] wherein the “updated reservation” is considered to be the “equivalent hotel room”, and it can be seen that the updated reservation will have a same level of amenities and other benefits associated with the existing reservation (e.g. original reservation) since the customer approval is not required prior to updating the existing reservation.).
Regarding Claim 10, Tussy teaches all the limitations of Claim 2 as described above. Tussy also teaches wherein both the request for the listing of available hotel rooms and the displaying the list of available hotel rooms occur at a mobile device of the user (See “In another embodiment, the method includes the step of receiving a request for pricing and availability of one or more hotels for one or more nights from a remote terminal... The search results are presented to the remote terminal, which may select a particular hotel reservation from the search results.” in Paragraph [0006], “The intelligent hotel reservation system 100 may include a web page (or other interface) that allows a customer 112 to search room rates of hotels for specified dates using a remote terminal. For example, the customer could access the intelligent hotel reservation system 100 using a web browser over the network 110. The remote terminal used by the customer 112 to access the intelligent hotel reservation system 100 may include, but is not limited to, a desktop computer, a tablet computer, a notebook computer, a personal digital assistant ("PDA"), a cellular phone, and/or a kiosk.” in Paragraph [0025]).
Regarding Claim 11, Tussy teaches all the limitations of Claim 2 as described above. Tussy also teaches wherein the generating the new reservation is performed automatically and without user input (See “The rate reducer agent 108 may be configured to check for lower prices of the booked room until the arrival date (or other specified time period). As explained below, the customer 112 will be able to take advantage of any reduction in the price of the booked room by automatically creating a new reservation ... to reflect the lower price.” in Paragraph [0028] and “If the current price is lower than the previously booked price, a new reservation for the room is booked by the rebooking module 204 in the example, as indicated by step 404. Upon booking a new reservation, the rebooking module 204 will receive confirmation, such as a confirmation number, for the new reservation, as indicated by step 406.” in Paragraph [0035]).
Claims 13, 15, and 17-20 are system claims corresponding to method Claims 2, 4, 6-8, and 10. All of the limitations in Claims 13, 15, and 17-20 are found reciting the same scopes of the respective limitations in Claims 2, 4, 6-8, and 10. Accordingly, Claims 13, 15, and 17-20 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 2, 4, 6-8, and 10, respectively set forth above. Additionally, Tussy teaches a system for updating on-line reservations made by a user, the system comprising a reservation module comprising processing circuitry configured to: (See “FIG. 1 shows an intelligent hotel reservation system 100 that may be used to search for and book hotel rooms for specified dates. Unlike typical computerized hotel reservation systems, the intelligent hotel reservation system 100 can continue to search for a lower rate after booking and rebook if a lower price for the booked room is found. The term "rebook" encompasses both (1) booking a new reservation and cancelling the previous reservation; and (2) editing a previous reservation to reflect a lower price... In this example, the intelligent hotel reservation system 100 includes ..., a booking module 104,” in Paragraph [0020]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy in view of Philipp et al. (US PG Pub. No. 2007/0033110 A1; hereinafter "Philipp").
Regarding Claim 3, Tussy teaches all the limitations of Claim 2 as described above. Tussy does not explicitly teach; however, Philipp teaches crediting a user account associated with the user with a price difference between a price of the original reservation and the lower price (See “Thus, according to some embodiments of the system, if the current purchase price is less than the purchase price paid by the user, the processor activates the accounting system to issue a credit for at least a portion of the difference in price.” in Paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of updating on-line reservations of Tussy to include crediting a user account associated with the user with a price difference between a price of the original reservation and the lower price, as taught by Philipp, in order to make the process more efficient and effective by crediting a price difference to a user account instead of issuing a payment such as a paper check and mailing it to the user.
Claim 14 is a system claim corresponding to method Claim 3. All of the limitations in Claim 14 are found reciting the same scopes of the respective limitations in Claim 3. Accordingly, Claim 14 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 3, respectively set forth above.
Regarding Claim 12, Tussy teaches all the limitations of Claim 2 as described above. Tussy does not explicitly teach; however, Philipp teaches wherein the generating the new reservation is performed responsive to user input associated with a message generated to indicate the lower price (See “In most instances, the system does not immediately change the user's purchase options. Instead, the system will typically post the change in options to the user in the form of web page or email, and will allow the user to decide whether to take the new options or retain the options originally purchased. (See step 342)... The system may issue an indication to the user any time a promotion and/or option is offered, so that the user can decide whether the initially purchased promotions and/or options are better than the new ones being offered. If the user wishes to accept the new options, the system will change the options associated with the user's purchase. (See step 350).” in Paragraph [0055] and “More specifically, the system, method, and computer program product embodiments of the present invention may be adapted to any number of products and services and are not limited to the monitoring of pricing changes of previously purchased low-cost product options provided in the airline industry (via a database such as a CRS). For example, the present invention may be used to automatically monitor changes in pricing and promotions related to various products that may include, but are not limited to, hotels, ...” in Paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of updating on-line reservations of Tussy to include wherein the generating the new reservation is performed responsive to user input associated with a message generated to indicate the lower price, as taught by Philipp, in order to make sure that the customer agrees with new reservation prior to making changes to the existing reservation.
Regarding Claim 21, Tussy teaches all the limitations of Claim 13 as described above. Tussy also teaches wherein the generating the new reservation is performed automatically and without user input, ... (See “The rate reducer agent 108 may be configured to check for lower prices of the booked room until the arrival date (or other specified time period). As explained below, the customer 112 will be able to take advantage of any reduction in the price of the booked room by automatically creating a new reservation ... to reflect the lower price.” in Paragraph [0028] and “If the current price is lower than the previously booked price, a new reservation for the room is booked by the rebooking module 204 in the example, as indicated by step 404. Upon booking a new reservation, the rebooking module 204 will receive confirmation, such as a confirmation number, for the new reservation, as indicated by step 406.” in Paragraph [0035]).
Tussy does not explicitly teach; however, Philipp teaches wherein the generating the new reservation is performed responsive to user input associated with a message generated to indicate the lower price (See “In most instances, the system does not immediately change the user's purchase options. Instead, the system will typically post the change in options to the user in the form of web page or email, and will allow the user to decide whether to take the new options or retain the options originally purchased. (See step 342)... The system may issue an indication to the user any time a promotion and/or option is offered, so that the user can decide whether the initially purchased promotions and/or options are better than the new ones being offered. If the user wishes to accept the new options, the system will change the options associated with the user's purchase. (See step 350).” in Paragraph [0055] and “More specifically, the system, method, and computer program product embodiments of the present invention may be adapted to any number of products and services and are not limited to the monitoring of pricing changes of previously purchased low-cost product options provided in the airline industry (via a database such as a CRS). For example, the present invention may be used to automatically monitor changes in pricing and promotions related to various products that may include, but are not limited to, hotels, ...” in Paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of updating on-line reservations of Tussy to include wherein the generating the new reservation is performed responsive to user input associated with a message generated to indicate the lower price, as taught by Philipp, in order to make sure that the customer agrees with new reservation prior to making changes to the existing reservation.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy in view of Reynolds; Stephen (US PG Pub. No. 2014/0081678 A1; hereinafter "Reynolds").
Regarding Claim 5, Tussy teaches all the limitations of Claims 2 and 4 as described above. Tussy also teaches wherein the search criteria include: ...; room description; price; and location (See “The customer 112 will enter search criteria, such as ..., type of room, price range, geographic area, ..., etc. This search request is received by the intelligent hotel reservation system 100, as indicated by step 300.” in Paragraph [0034]).
Tussy does not explicitly teach; however, Reynolds teaches hotel name (See “Website 400 may include header 408. Header 408 may include any graphical components that may allow user 102 to change preferences that user 102 may have for a hotel cluster. User 102 may change the various settings of the various components of header 408 that may alter the hotel cluster generated for user 102. For example, header 408 may include ..., hotel name 414, ... User 102 may input text into hotel, name 414 in order to search for a particular hotel.” in Paragraph [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of updating on-line reservations of Tussy to include hotel name in search criteria, as taught by Reynolds, in order to search for a particular hotel that a customer wants to stay by allowing the customer to input a hotel name as part of the search criteria (See Paragraph [0057] of Reynolds).
Claim 16 is a system claim corresponding to method Claim 5. All of the limitations in Claim 16 are found reciting the same scopes of the respective limitations in Claim 5. Accordingly, Claim 16 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 5, respectively set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams et al. (US 2019/0035009 A1) teaches a system and method for machine-based matching of lodging inventory from a plurality of disparate reservation provider systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628